DETAILED ACTION
This is in response to the Patent Application filed 3/10/2021 wherein claims 1-20 are canceled and claims 21-40 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figure 3) in the reply filed on 6/7/2022 is acknowledged.
Claims 29-30, 35 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2022.
Claims 21-28, 31-34, and 36-39 are examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “80” has been used to designate “diffuser case 80” (Paragraph 0051 and Figure 4), “arrow 80” (Paragraph 0052 and Figure 1), and “Air 80” (Paragraph 0052 and Figure 1). 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “82” has been used to designate “outer diffuser wall” (Paragraph 0051 and shown at the outer portion of the diffuser case 80 shown in Figure 4) and reference character “82” is also pointing to a compressor diffuser in Figure 4.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “64” has been used to designate “pressure plenum” (Paragraph 0047 and Figure 4) and reference character “64” is also pointing to a combustion chamber in Figure 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “reference chord 96” (Paragraph 0032 and 0047).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21-22, 24-25, 28, 31-34, and 36-37 are objected to because of the following informalities:  
“a secondary flow passage” (Claim 21, line 13) is believed to be in error - - [[a]] at least one secondary flow passage - -;
“though” (Claim 21, line 15) is believed to be in error for - - through - -;
“the secondary flow passage (Claim 21, line 16; Claim 22, line 1; Claim 24, line 1; Claim 25, line 2; Claim 28, line 2; Claim 32, line 1; Claim 33, line 1; Claim 34, line 1; Claim 36, line 1; Claim 37, line 3) is believed to be in error for - - the at least one secondary flow passage - -;
“the combustion centerline” (Claim 31, line 2) is believed to be in error for - - the combustor centerline - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 recites the limitation "the combustion centerline" in line 2. It is unclear if the “combustion centerline” is the same centerline as the “combustor centerline” recited in line 4 of claim 21 or if it is a different centerline.
Claim 34 recites the limitation "the secondary flow passage" in line 1 and also recites the limitation “two or more discrete secondary flow passages” in line 2. It is unclear how one passage can include multiple passages.
Claim 39 recites the limitation "the volute wall opening" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-28, 31-34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Melconian (US 4,996,838) in view of Heitmann et al. (US 4,040,251).
Regarding Independent Claim 21, Melconian teaches (Figures 1-8) a combustor assembly (at 10), the combustor assembly (10) comprising:
a curved wall (annotated below) extended annularly around (see Figures 1-5) a combustor centerline (annotated below), and wherein the curved wall (annotated below) is extended at least partially as a curve from a circumferential reference line (a center of 70; see Figure 5) around the combustor centerline (annotated below), and wherein the curved wall (annotated below) defines a combustion chamber therewithin (see Figures 1 and 5);
an annular inner wall (26 in Figure 1 and annotated below) extended at least partially along a lengthwise direction (see Figures 1 and 5) from the curved wall (annotated below);
an annular outer wall (28 in Figure 1 and annotated below) extended at least partially along the lengthwise direction (see Figures 1 and 5) from the curved wall (annotated below), wherein the annular inner wall (annotated below) and the annular outer wall (annotated below) are separated along a radial direction (see Figures 1 and 5) from the combustor centerline (annotated below), and wherein a primary flow passage (the passage for fuel injector 24; see Figures 1-5) is defined between the annular inner wall (annotated below) and the annular outer wall (annotated below) in fluid communication with the combustion chamber (at 70, 20);
a secondary flow passage (at 77) defined by a portion of the curved wall (annotated below) and a portion of the annular outer wall (annotated below); and
a secondary inlet opening (the inlet of 77; see Figures 1-5) defined though the annular outer wall (annotated below), the secondary inlet opening (the inlet of 77; see Figures 1-5) in fluid communication with the secondary flow passage (77). Melconian does not teach that the curved wall is a volute wall extended at least partially as a spiral curve.
Heitmann teaches (Figures 1-5) a volute wall (170) extended annularly around a combustor centerline (at 24), and wherein the volute wall (170) is extended at least partially as a spiral curve (see Figures 1 and 5) from a circumferential reference line (a center of 60), and wherein the volute wall (170) defines a combustion chamber therewithin (see Figure 5); a secondary flow passage (at 190, between 170 and 186; see Figure 5) defined by a portion of the volute wall (170) and a portion of the annular combustor wall (186); and a secondary inlet opening (at 206) in fluid communication with the secondary flow passage (at 190).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian to include the volute wall extended at least partially as a spiral curve, as taught by Heitmann, in order to direct primary air rearwardly to set up a toroidal recirculation pattern (Column 5, lines 51-67 of Heitmann). In addition, it has been held the variations in shape (in this case, a circular curved liner portion or a spiral curved liner portion) were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

    PNG
    media_image1.png
    712
    1327
    media_image1.png
    Greyscale

Regarding Claim 22, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian further teaches (Figures 1-8) wherein the secondary flow passage (77) further comprises a secondary outlet opening (the outlet of 77) adjacent to the combustion chamber (at 70, 20) and in fluid communication therewith (see Figures 1 and 5).
It is noted that Heitmann also teaches (Figures 1-5) a secondary flow passage (between 170 and 186) includes a secondary outlet opening (at 190) adjacent to the combustion chamber (at 60, 62) and in fluid communication therewith (see Figure 5).
Regarding Claim 23, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian further teaches (Figures 1-8) wherein the secondary inlet opening (the inlet of 77) is located upstream of (with respect to a flow through 77) the secondary outlet opening (the outlet of 77).
It is noted that Heitmann also teaches (Figures 1-5) a secondary inlet opening (at 206) that is located upstream of (with respect to a flow from 206 to 188) the secondary outlet opening (at 190).
Regarding Claim 24, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian in view of Heitmann does not teach, as discussed so far, wherein the secondary flow passage defines a decreasing cross-sectional area from the secondary inlet opening to the secondary outlet opening.
Heitmann teaches (Figures 1-5) wherein the secondary flow passage (the passage from 206 to 190) defines a decreasing cross-sectional area (see Figure 5) from the secondary inlet opening (at 206) to the secondary outlet opening (at 190).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian in view of Heitmann to have the secondary flow passage defines a decreasing cross-sectional area from the secondary inlet opening to the secondary outlet opening, as taught by Heitmann, in order to provide air over external surfaces of the liner members (Column 5, lines 21-50 of Heitmann).
Regarding Claim 25, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian in view of Heitmann does not teach, as discussed so far, wherein the decreasing cross-sectional area defines a nozzle configured to accelerate a flow of fluid through the secondary flow passage to the combustion chamber.
Heitmann teaches (Figures 1-5) wherein the decreasing cross-sectional area (see Figure 5) from the secondary inlet opening (at 206) to the secondary outlet opening (at 190) defines a nozzle (see Figure 5) configured to accelerate a flow of fluid (due to the decreasing cross-sectional area; see Figure 5) through the secondary flow passage (the passage between 170 and 186) to the combustion chamber (60, 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian in view of Heitmann to have the decreasing cross-sectional area define a nozzle configured to accelerate a flow of fluid through the secondary flow passage to the combustion chamber, as taught by Heitmann, for the same reasons discussed above in claim 24.
Regarding Claim 26, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian in view of Heitmann does not teach, as discussed so far, wherein the volute wall extends as the spiral curve to the secondary outlet opening.
Heitmann teaches (Figures 1-5) wherein the volute wall (170) extends as a spiral curve (see Figure 5) to the secondary outlet opening (the outlet at 190; see Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian in view of Heitmann to have the volute wall extend as a spiral curve to the secondary outlet opening, as taught by Heitmann, for the same reasons discussed above in claim 21.
Regarding Claim 27, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian further teaches (Figures 1-8) wherein the secondary outlet opening (the outlet of 77) opens into and is in fluid communication with (see Figures 1 and 5) the combustion chamber (at 70) defined within the curved wall (annotated above).
As discussed above, Heitmann teaches (Figures 1-5) a volute wall (170) extended annularly around a combustor centerline (at 24), and wherein the volute wall (170) is extended at least partially as a spiral curve (see Figures 1 and 5) from a circumferential reference line (a center of 60), and wherein the volute wall (170) defines a combustion chamber therewithin (see Figure 5); a secondary flow passage (at 190, between 170 and 186; see Figure 5) defined by a portion of the volute wall (170) and a portion of the annular combustor wall (186); and a secondary inlet opening (at 206) in fluid communication with the secondary flow passage (at 190). Heitmann further teaches (Figure 5) wherein a secondary outlet opening (the outlet of 190; see Figure 5) opens into and is in fluid communication with the combustion chamber (at 60) defined within the volute wall (170).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian in view of Heitmann to include the volute wall as taught by Heitmann for the same reasons discussed above in claim 21.
Regarding Claim 28, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian further teaches (Figures 1-8) wherein the secondary outlet opening (the outlet of 77) is in fluid communication with (see Figures 1 and 5) the secondary flow passage (77) and the primary flow passage (the passage for fuel injector 24; see Figures 1-5).
It is noted that Heitmann also teaches (Figures 1-5) that the secondary outlet opening (the outlet of 190) is in fluid communication with (see Figure 5) the secondary flow passage (the passage between 170 and 186) and a primary flow passage (at 34).
Regarding Claim 31, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian in view of Heitmann does not teach, as discussed so far, wherein the secondary outlet opening is tangential to the volute wall and the combustion centerline.
Heitmann teaches (Figures 1-5) wherein the secondary outlet opening (the outlet of 190; see Figure 5) is tangential (see Figure 5) to the volute wall (170) and the combustion centerline (the center of 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian in view of Heitmann to have the secondary outlet opening be tangential to the volute wall and the combustion centerline, as taught by Heitmann, for the same reasons discussed above in claim 21.
Regarding Claim 32, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian teaches (Figures 1-8) wherein the secondary flow passage (77) curves from the secondary inlet opening (the inlet of 77) toward (in a downward direction; see Figures 1 and 5) the circumferential reference line (the center of 70; see Figures 1 and 5).
It is noted that Heitmann also teaches (Figures 1-5) wherein the secondary flow passage (the passage from 206 to 190) curves from (due to the shape of 170) the secondary inlet opening (at 206) toward (in an upward and leftward direction; see Figure 5) the circumferential reference line (the center of 60; see Figure 5).
Regarding Claim 33, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian in view of Heitmann does not teach, as discussed so far, wherein the secondary flow passage is extended at least partially annularly relative to the combustor centerline.
Heitmann teaches (Figures 1-5) a secondary flow passage (the passage from 206 to 190; see Figure 5) is extended at least partially annularly (due to the liner elements which form the passage being annular; see Figure 5 and Column 4, lines 55-57) relative to the combustor centerline (24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian in view of Heitmann to have the secondary flow passage extended at least partially annularly relative to the combustor centerline, as taught by Heitmann, in order to provide air over external surfaces of the liner members (Column 5, lines 21-50 of Heitmann).
Regarding Claim 34, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian in view of Heitmann does not teach, as discussed so far, that the secondary flow passage comprising two or more discrete secondary flow passages in adjacent circumferential arrangement around the combustor centerline.
Heitmann teaches (Figures 1-5) a secondary flow passage (the passage between 190) comprising two or more discrete secondary flow passages (the passages defined between 190; see Column 5, lines 12-20) in adjacent circumferential arrangement (see Figure 5 and Column 5, lines 12-20) around the combustor centerline (24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian in view of Heitmann to have the secondary flow passage comprise two or more discrete secondary flow passages in adjacent circumferential arrangement around the combustor centerline, as taught by Heitmann, for the same reasons discussed above in claim 33.
Regarding Claim 36, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian further teaches (Figures 1-8) wherein the secondary flow passage (77) is configured to provide a flow of oxidizer (Column 6, lines 60-68) to the combustion chamber (at 70) to drive a trapped vortex in a primary combustion zone (see Figure 5) of the combustion chamber (at 70).
It is noted that Heitmann also teaches (Figures 1-5) wherein the secondary flow passage (190) is configured to provide a flow of oxidizer (208) to the combustion chamber (60, 62) to drive a trapped vortex (at 198) in a primary combustion zone (60) of the combustion chamber (see Figure 5).
Regarding Claim 37, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian further teaches (Figures 1-8) wherein the combustion chamber (70, 20) is at least partially partitioned (due to the curved wall annotated above) from the primary flow passage (the passage for fuel injector 24; see Figures 1-5) via the portion of the curved wall (annotated above) and the portion of the annular outer wall (annotated above) that both define the secondary flow passage (77). 
As discussed above, Melconian does not teach a volute wall, however, Heitmann teaches (Figures 1-5) a volute wall (170) extended annularly around a combustor centerline (at 24), and wherein the volute wall (170) is extended at least partially as a spiral curve (see Figures 1 and 5) from a circumferential reference line (a center of 60), and wherein the volute wall (170) defines a combustion chamber therewithin (see Figure 5); a secondary flow passage (at 190, between 170 and 186; see Figure 5) defined by a portion of the volute wall (170) and a portion of the annular combustor wall (186); and a secondary inlet opening (at 206) in fluid communication with the secondary flow passage (at 190). Heitmann further teaches (Figures 1-5) wherein the combustion chamber (60, 62) is at least partially partitioned (due to the shape of 170; see Figure 5) from the primary flow passage (at 34) via the portion of the volute wall (170; see Figure 5) and the portion of the annular combustor wall (186) that both define the secondary flow passage (the passage between 170 and 186; see Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian in view of Heitmann to include the volute wall, as taught by Heitmann, for the same reasons discussed above in claim 21.
Regarding Claim 38, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian further teaches (1-8) wherein the curved wall (annotated above) defines one or more curved wall openings (the outlet of 22 on the curved wall annotated above) therethrough in fluid communication with (see Figures 1 and 4-5) the combustion chamber (70, 20; see Figures 1-5). 
As discussed above, Melconian does not teach a volute wall, however, Heitmann teaches (Figures 1-5) a volute wall (170) extended annularly around a combustor centerline (at 24), and wherein the volute wall (170) is extended at least partially as a spiral curve (see Figures 1 and 5) from a circumferential reference line (a center of 60), and wherein the volute wall (170) defines a combustion chamber therewithin (see Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian in view of Heitmann to include the volute wall, as taught by Heitmann, for the same reasons discussed above in claim 21.
Regarding Claim 39, Melconian in view of Heitmann teaches the invention as claimed and as discussed above. Melconian further teaches (Figures 1-8) wherein the curved wall (annotated above) defines a curved wall passage (22 on the curved wall annotated above) extended to the curved wall opening (the outlet of 22 on the curved wall annotated above), the curved wall passage (22 on the curved wall annotated above) extended from a pressure plenum (annotated above).
As discussed above, Melconian does not teach a volute wall, however, Heitmann teaches (Figures 1-5) a volute wall (170) extended annularly around a combustor centerline (at 24), and wherein the volute wall (170) is extended at least partially as a spiral curve (see Figures 1 and 5) from a circumferential reference line (a center of 60), and wherein the volute wall (170) defines a combustion chamber therewithin (see Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Melconian in view of Heitmann to include the volute wall, as taught by Heitmann, for the same reasons discussed above in claim 21.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741